Exhibit 16.1 /Letterhead/ October 5, 2007 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 RE: AmeriResource Technologies, Inc. Ladies and Gentlemen: We have read the statements made by AmeriResource Technologies, Inc. in Item 4.01 of the accompanying Form 8-K (Commission file number 0-20033), which is being filed with the Securities and Exchange Commission, and our firm agrees with the statements contained therein. Best regards, /s/ De Joya Griffith & Company, LLC De Joya Griffith & Company, LLC
